Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of strangulation in the second degree (Penal Law § 121.12). Defendant’s contention that County Court erred in refusing to make the presentence report (PSR) available to him before sentencing is without merit inasmuch as defendant did not request the PSR before sentencing (see generally CPL 390.50 [2] [a]). Defendant’s contention that the court erred in refusing to make the PSR available to him in connection with this appeal is likewise without merit. Finally, the sentence is not unduly harsh or severe. Present — Scudder, P.J., Fahey, Eeradotto, Garni and Valentino, JJ. [As amended by 115 AD3d 1275.]